;
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                     V.


                      Valentin Sabino-Polinar                                       Case Number: 3:20-mj-20556

                                                                                    Chloe S Dillon
                                                                                    Defendant's Allor


    REGISTRATION NO. 5733 0198
                                                                                                                      Fi! E'D
                                                                                                                            ·-:.'Ull:l
                                                                                                                                          ~,~


                                                                                                                                         y.;•~'l




    THE DEFENDANT:                                                                                                    MAR 1 0 2020
     ~ pleaded guilty to count(s) I of Complaint

    •    was found guilty to count( s)                                            -- CLEl-'.1'\I ;··lJ:::.1._::·-Hitr"
                                                                                                             Oiil.tHICT COURT
                                                                                                               ;;_t    1 r1t: '.\I                 1·•


         after a plea of not guilty.                                              l:!Y                                             P~PUTY
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                Nature of Offense                                                                   Count Number(s)
    8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                          I

     D The defendant has been found not guilty on count(s)
                                                                         -~~----------------
    •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:                                \ /              /
                                                                                     7.
                                                                                      [~")
                               •     TIME SERVED                            ¢;(_ ________                                     days
                                                                           I    \
     ~   Assessment: $10 WAIVED ~ Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tuesday, March 10, 2020
                                                                               Date of Imposition of Sentence



                                                                               uifa:Jtt;:LOCK
                                                                               UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                       3 :20-mj-20556
